United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3105
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Ramon T. Morales,                       * Southern District of Iowa.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: June 7, 2005
                                Filed: June 9, 2005
                                 ___________

Before SMITH, FAGG, and MAGILL, Circuit Judges.
                           ___________

PER CURIAM.


       Ramon Morales appeals the sentence the district court imposed after he pleaded
guilty to firearms charges. We reverse.

      Morales pleaded guilty to being a felon in possession of a firearm and to
possessing a firearm with an obliterated serial number, in violation of 18 U.S.C.
§§ 922(g)(1), (k), and 2. Morales disputed the recommended imposition of two
sentencing enhancements: a 2-level enhancement under U.S.S.G. § 2K2.1(b)(1)(A)
because Morales had possessed three firearms, and a 4-level enhancement under
U.S.S.G. § 2K2.1(b)(5) because Morales had possessed the firearms in connection
with another felony offense. He argued that neither enhancement could be imposed
absent a finding by a jury, relying on Blakely v. Washington, 124 S. Ct. 2531 (2004),
and also argued that the 4-level enhancement was not supported by the evidence. The
district court overruled Morales’s objections, finding that Morales had admitted at his
change-of-plea hearing that he possessed the third firearm, and finding that Morales
had possessed the firearms in connection with another felony offense. The court
sentenced Morales to 84 months in prison on the felon-in-possession charge, to a
concurrent 60 months in prison (the statutory maximum) on the serial-number-
obliteration charge, and to concurrent 2-year terms of supervised release. On appeal,
Morales reiterates his Blakely argument.

       Morales’s Blakely argument in the district court preserved the argument that
the enhancements violated his constitutional rights as enunciated in United States v.
Booker, 125 S. Ct. 738, 756 (2005) (“[a]ny fact (other than a prior conviction) which
is necessary to support a sentence exceeding the maximum authorized by the facts
established by a plea of guilty . . . must be admitted by the defendant or proved to a
jury beyond a reasonable doubt”). See United States v. Pirani, 406 F.3d 543, 549 (8th
Cir. 2005) (en banc) (arguing Blakely error in district court preserves argument that
Booker error occurred). Because it is undisputed that Morales did not admit to using
the firearms in connection with another felony offense, the basis of the 4-level
enhancement, we vacate his sentence and remand for resentencing in accordance with
Booker. See United States v. Adams, 401 F.3d 886, 900 (8th Cir. 2005) (reversing
and remanding where defendant preserved Sixth Amendment issue for review). We
need not otherwise address the propriety of the district court’s Guidelines calculations
at this time. See United States v. Huber, 404 F.3d 1047, 1063 (8th Cir. 2005)
(because on remand district court will “be operating under a new sentencing regime,”
declining to address arguments regarding improper Guidelines calculations;
consideration of objections to district court’s original Guidelines calculations would
be premature).
                       ______________________________

                                          -2-